Citation Nr: 0806751	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-17 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for generalized anxiety 
disorder, claimed as a nervous condition.  

2.  Entitlement to non-service-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from October to 
November 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
January and June 2004 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

The veteran initially requested a hearing at the Board's 
offices in Washington, DC (i.e., a Central Office hearing).  
The hearing was scheduled for March 11, 2008.  In January 
2008, however, she sent a letter to the Board requesting 
instead a hearing at the RO before the Board (i.e., a Travel 
Board hearing).  She cited her unemployment and illness as 
reasons for the change.  Therefore, this case must be 
remanded so she may be scheduled for a Travel Board hearing 
before deciding her appeal.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.700(a), 20.703, 20.704 (2007).  

Accordingly, this case is REMANDED for the following action:

1.  Reschedule the veteran for a Travel 
Board hearing at the earliest available 
opportunity.  Notify her of the date, 
time and location of her hearing.  Put a 
copy of this letter in her claims file.  
If, for whatever reason, she changes her 
mind and elects not to have a hearing, 
or fails to report for it, also document 
this in her claims file.  

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



